Citation Nr: 1043701	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-06 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable evaluation for uveitis, 
toxoplasmosis due to Lyme disease.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from April 1993 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

Following a July 2009 Travel Board hearing, the Board remanded 
this case in November 2009.


FINDING OF FACT

The Veteran's uveitis, toxoplasmosis due to Lyme disease, is 
inactive and is not productive of field vision impairment, 
corrected distant vision of 20/50 in one eye and 20/40 in the 
other eye, headaches, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a compensable evaluation for uveitis, 
toxoplasmosis due to Lyme disease, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.31 (2010); 38 C.F.R. §§ 4.75, 4.76, 
4.84a, Diagnostic Code 6000 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In every instance where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's disability in this case has been evaluated under 
Diagnostic Code 6000.  Prior to December 10, 2008, this code 
section was listed in 38 C.F.R. § 4.84 and applied in cases of 
uveitis.  As of December 10, 2008, this code section has been 
listed in 38 C.F.R. § 4.79.  The revisions to the criteria for 
evaluating eye disabilities, however, were effectuated only for 
claims received on or after December 10, 2008.  See 73 Fed. 
Reg. 66543-54 (Nov. 10, 2008).  As the Veteran's claim was 
received in June 2006, the criteria in effect before December 
2008 apply.  

Under the former criteria of Diagnostic Code 6000, uveitis was to 
be rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional 10 percent during continuance 
of active pathology.  The minimum evaluation during active 
pathology was 10 percent.

Under the former criteria, ratings based upon visual acuity 
(38 C.F.R. § 4.75) utilized criteria from Diagnostic Codes 6061-
6079.  Notably, a zero percent evaluation was assigned for vision 
of 20/40 in both eyes.  A 10 percent evaluation was warranted in 
cases of 20/50 in one eye and 20/40 in the other, 20/50 in both 
eyes, 20/70 in one eye and 20/40 in the other eye, and 20/100 in 
one eye and 20/40 in the other eye.  Higher evaluations, up to 
100 percent, could be assigned for findings of greater impairment 
of central visual acuity.  Ratings based upon field vision 
(38 C.F.R. § 4.76) utilized criteria from Diagnostic Codes 6080-
6081.

As a preliminary matter, the Board finds that there is no basis 
for a compensable evaluation in this case for visual field 
impairment, as there is no evidence of impairment in this regard.  
The Veteran's August 2006 VA eye examination confirmed that 
confrontation of visual fields was normal for both eyes.  A 
December 2008 VA eye examination revealed normal confrontation 
fields of both eyes.  The report of a February 2010 VA eye 
examination indicates that confrontational fields were full to 
all quadrants, and the ocular examination was noted to be normal 
other than an inactive chorioretinal scar.  The May 2010 VA eye 
examination report also indicates that the confrontation fields 
were normal in both eyes for all quadrants.

In terms of visual acuity, under the previous criteria of 
38 C.F.R. § 4.75, the best distant vision obtainable after best 
correction by glasses will be the basis of rating, except in 
cases of keratoconus in which contact lenses are medically 
required.  Also, if there exists a difference of more than four 
diopters of spherical correction between the two eyes, the best 
possible visual acuity of the poorer eye without glasses, or with 
a lens of not more than four diopters difference from that used 
with the better eye will be taken as the visual acuity of the 
poorer eye.  When such a difference exists, close attention will 
be given to the likelihood of congenital origin in mere 
refractive error. 

In the present case, the Board finds that the evaluation of 
visual acuity should be based upon the corrected distant vision 
with glasses, as there is no indication of a difference of more 
than four diopters of spherical correction between the two eyes.  
A review of the recent evidence indicates that the most severe 
visual acuity findings of record that either represent corrected 
distant vision or are unlabelled in terms of type (near or 
distant) or correction, include 20/25 right and 20/40 left from 
November and December of 2006, 20/20-1 right and 20/40+1 left 
from December 2006, 20/20 right and 20/40- left from the December 
2008 VA examination, 20/25 right and 20/50- from private 
treatment in January 2009, 20/20 right and 20/50-2 from January 
2009, 20/20 right and 20/40 left (at near) from the February 2010 
VA examination, and 20/20 right and 20/50+2 left (at distance) 
from the May 2010 VA examination.  All of these findings, 
however, fall short of meeting the criteria (20/50 in one eye and 
20/40 in the other) for a minimum 10 percent evaluation.

The remaining questions for the Board are: (1) whether there 
exists sufficient pain, rest-requirements, or episodic incapacity 
to support a compensable evaluation; and (2) whether there is 
active uveitis pathology.

As to the first question, the Board is cognizant of the Veteran's 
complaints concerning headaches, and the Board remanded this case 
in part to ascertain whether the headaches, rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100, could be linked to the service-
connected disability.  

The Board has reviewed the pertinent evidence and notes that the 
report of the December 2008 VA examination contains an impression 
of left ocular/periocular pain, etiology unclear, not consistent 
with an old toxoplasmosis infection and currently treated by 
neurology.  A January 2009 VA brain and spinal cord examination 
report contains a diagnosis of toxoplasmosis with residual 
headaches.  The examiner indicated that all activities were more 
affected when symptoms increase, but no further explanation for 
this opinion as to etiology was provided.  A VA outpatient 
treatment record from January 2009 contains an assessment of 
periocular pain and light sensitivity of the left eye, likely due 
to trigeminal neuralgia but with no evidence of any ocular cause.  
In the report of the February 2010 VA examination, however, the 
examiner indicated that there was no evidence of any ocular cause 
for headaches and no ocular condition that would result in 
headaches.  This matter was addressed in more detail in the May 
2010 VA examination report, and the examiner who conducted that 
examination indicated that the claims file had been reviewed.  
This examiner also found that there was no ocular condition that 
would cause headaches.  Rather, in addressing the pain in and 
around the eyes, the examiner cited to a differential diagnosis 
of migraine headaches, which was not the result of uveitis or any 
other known ocular condition.  The examiner also determined that 
the January 2009 VA examiner did not state that the Veteran had 
headaches resulting from her service-connected condition; rather, 
the examination report suggested an additional differential 
diagnosis that the pain around the eye may be due to trigeminal 
neuralgia, which is not a result of uveitis or any other known 
ocular condition.  Finally, the examiner also indicated that 
there were no incapacitating episodes from this disability.

Having reviewed the above evidence, the Board finds that 
consideration of this case under Diagnostic Code 8100 is not 
warranted.  The Veteran has been treated for headaches, and the 
January 2009 VA brain and spinal cord examination report does 
contain a diagnosis of toxoplasmosis with residual headaches.  
This examiner, however, did not provide an explanation for this 
diagnosis.  The Board also notes that this examiner cited 
reviewing "medical records," but the claims file had not been 
requested.  By contrast, the May 2010 VA examiner, in addressing 
the matter of headaches, considered the severity of the Veteran's 
eye disability and found that there was no ocular condition that 
would cause headaches.  The examiner, who reviewed the claims 
file, instead addressed the differential diagnoses of migraine 
headaches and trigeminal neuralgia, neither of which had been 
shown to be linked to ocular conditions.  The Board thus accords 
the May 2010 VA examination opinion more evidentiary weight, as 
it was based upon a complete record and was supported by a more 
detailed rationale.  To this end, this case can be distinguished 
from Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of a nonservice-connected 
condition from those of a service-connected condition, reasonable 
doubt should be resolved in the claimant's favor with regard to 
the question of whether certain signs and symptoms can be 
attributed to the service-connected condition).  

As a further matter, the Board has considered the Veteran's lay 
testimony as to secondary headaches and visual problems, as well 
as a May 2007 statement from her roommate.  Neither individual, 
however, has been shown to possess the requisite medical 
training, credentials, or expertise to render a competent opinion 
as to whether one disability (an eye disability) can lead to 
another (headaches).  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007).

Having determined that the Veteran's headaches are not causally 
connected to the Veteran's service-connected disability, the 
Board further notes that the service-connected disability is 
presently only manifested by the minimal limitations of visual 
acuity noted above and an old chorioretinal scar of the left eye, 
consistent with old toxoplasmosis, that was noted to not be 
actively inflamed at the time of the February 2010 VA examination 
and found to be quiet, stable, and inactive at the time of the 
May 2010 VA eye examination.  The February 2010 VA examination 
report further indicates "no uveitis on exam today."  There is 
no evidence to support active uveitis pathology from the pendency 
of this appeal, as would support a minimum 10 percent evaluation.  

In summary, the Board has considered all potentially applicable 
criteria but finds no schedular basis for a compensable 
evaluation for uveitis, toxoplasmosis due to Lyme disease.  In 
this regard, the Board further notes that there is no basis for a 
"staged" rating pursuant to Hart.  Rather, the symptomatology 
shown upon examination during the pendency of the appeal has been 
essentially consistent and fully contemplated by the assigned 
rating.

Additionally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with her employment status 
beyond that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of hospitalization 
during the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).
The Board also finds that this appeal does not raise a claim of 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when 
entitlement to TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits for the 
underlying disability).  The Board is aware that, in her February 
2008 lay statement and during her July 2009 hearing, the Veteran 
indicated that she was not able to work in the field for which 
she was trained in the military, namely the installation of 
telephones.  She has not, however, asserted that her sole 
service-connected disability precludes her from all forms of 
substantially gainful employment, nor has VA received any medical 
reports or other documentation suggesting such a degree of 
occupational impairment.

Overall, the criteria for a compensable evaluation for uveitis, 
toxoplasmosis due to Lyme disease, have not been met, and the 
Veteran's claim for that benefit must be denied.  38 C.F.R. 
§§  4.3, 4.7, 4.31.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was 
furnished to the Veteran in July 2006, prior to the date of the 
issuance of the appealed rating decision.  In this letter, the 
Veteran was notified of VA's practices in assigning disability 
evaluations and effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
also notes that the Veteran was informed of the applicable 
diagnostic criteria in May 2008, prior to the readjudication of 
the claim in a September 2010 Supplemental Statement of the Case.  
Furthermore, the undersigned Veterans Law Judge discussed the 
types of evidence and findings needed to support the Veteran's 
claim during the July 2009 Travel Board hearing.  See Bryant v. 
Shinseki, 23 Vet. App. 488 (2010). 

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim.  The RO has either obtained, or made sufficient efforts to 
obtain, records corresponding to all treatment described by the 
Veteran.  Additionally, the Veteran was afforded multiple VA 
examinations that were fully adequate for the purposes of 
ascertaining the symptoms and severity of her disability.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Following the Board's remand, records from the Richmond, Virginia 
VA Medical Center (VAMC) were obtained, and the Veteran was 
afforded two VA examinations that addressed the questions posed 
by the remand.  There has accordingly been full compliance with 
the remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to a compensable evaluation for uveitis, 
toxoplasmosis due to Lyme disease, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


